Citation Nr: 0025735	
Decision Date: 09/26/00    Archive Date: 10/04/00	

DOCKET NO.  94-46 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder on a secondary basis.

2.  Entitlement to service connection for a seizure disorder 
on a secondary basis.

3.  Entitlement to an increased rating for cytomegalic 
inclusion disease, currently evaluated as 30 percent 
disabling.

4.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1988 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1994, February 1996, and 
August 1998 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, and Medical 
and Regional Office Center (RO) in Wichita, Kansas, that held 
that it would not be against equity and good conscience to 
recover the overpayment of compensation benefits in the 
original calculated amount of $2,299.87, continued a 
30 percent evaluation for the veteran's service-connected 
cytomegalic inclusion disease, and denied service connection 
for psychiatric and seizure disorders on a secondary basis, 
respectively.  

The appeal with respect to waiver of recovery of an 
overpayment of disability compensation benefits was 
originally remanded in December 1996 and continues to be a 
portion of the remand section of this decision.  The December 
1996 Board remand also indicated that the issue of an 
increased rating for cytomegalic inclusion disease was not 
before the Board because the record did not contain a timely 
substantive appeal.  The appeal was certified to the Board in 
June 1996.  A timely substantive appeal was submitted in 
December 1996.  Therefore, this issue is now before the 
Board.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
psychiatric disorder on a secondary basis is plausible.  

2.  The claim of entitlement to service connection for a 
seizure disorder on a secondary basis is plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder on a secondary basis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
seizure disorder on a secondary basis is well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran's claims of 
entitlement to service connection are well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  For the veteran's claim to be well grounded 
based on secondary service connection, there must be medical 
evidence both of a current disability and of an etiological 
relationship between that disability and service-connected 
disability.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

For secondary service connection to be granted on a secondary 
basis, it must be shown that the disability for which the 
claim is made is proximately due to or the result of service-
connected disease or injury or that service-connected disease 
or injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

VA treatment records, dated in 1996 and 1997, and the report 
of a December 1995 VA neurology examination all diagnose the 
veteran with a seizure disorder.  Therefore, there is 
competent medical evidence indicating that the veteran 
currently has a seizure disorder.  The report of an April 
1998 VA psychiatric examination reflects a diagnosis of 
explosive personality disorder and a private 
neuropsychological consultation report, dated in June and 
July 1999, reflects diagnoses including cognitive disorder, 
impulse control disorder, antisocial personality disorder, 
and seizure disorder.  Therefore, there is competent medical 
evidence that the veteran currently has a psychiatric 
disorder.  

The report of the April 1998 VA psychiatric examination 
reflects the examiner's comment that it is at least as likely 
as not that the veteran's explosive personality disorder is a 
result of his previous viral infection of the brain.  The 
Board construes the reference to a previous viral infection 
of the brain as a reference to the veteran's service-
connected cytomegalic inclusion disease, since there is no 
indication that the reference was to a separate disability.  

The report of the December 1995 VA neurology examination 
reflects a diagnosis of postencephalitic seizures and the 
June and July 1999 report of private neuropsychological 
evaluation reflects that the seizure disorder was of an 
unknown etiology although it was suspected to be related to 
the veteran's cytomegalic inclusion disease.  When the word 
suspected is used it is a reference to probability and not 
mere possibility.  Therefore, there is competent medical 
evidence indicating some etiological relationship between the 
veteran's seizure disorder and explosive personality 
disorder, and the veteran's service-connected cytomegalic 
inclusion disease.  Since there is competent medical evidence 
of current disability and competent medical evidence 
indicating a relationship between service-connected 
disability and current disability, the veteran's claims for 
service connection for psychiatric and seizure disorders on a 
secondary basis are well grounded.  38 U.S.C.A. § 5107(a); 
Jones.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder on a secondary basis is well grounded.  
To this extent only, the appeal with respect to this issue is 
granted. 

The claim of entitlement to service connection for a seizure 
disorder on a secondary basis is well grounded.  To this 
extent only, the appeal with respect to this issue is 
granted. 


REMAND

The issue of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits is being 
remanded because of the possibility that if additional 
benefits are granted the veteran as part of this appeal, it 
may affect the veteran's ability to repay the overpayment, 
one of the considerations in arriving at a decision when 
considering equity and good conscience.  

Since the veteran's claims for service connection are well 
grounded, VA has a duty to assist him in the development of 
these claims.  The report of the April 1998 VA psychiatric 
evaluation reflects that subsequent to the previous November 
1997 VA psychiatric evaluation, the veteran had been 
hospitalized two times at Wilkes-Barre VA Medical Center.  
Records relating to these hospitalizations do not appear to 
be in the claims file.  

An August 1999 memorandum from a VA vocational worker 
indicates a belief that the private neuropsychological 
consultation report, dated in June and July 1999, suggests a 
connection between the veteran's service-connected 
cytomegalic inclusion disease and a cognitive disorder.  The 
record indicates that the veteran had not been afforded an 
examination to determine the nature and extent of his 
cytomegalic inclusion disease for some time.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Wilkes-
Barre VA Medical Center and request 
copies of all records relating to all 
hospitalizations relating to the veteran 
between November 1997 and the present.  

2.  The veteran should be afforded a VA 
examination by a board of two examiners 
consisting of a neuropsychiatrist and an 
individual specializing in infectious 
disease to determine the nature and 
extent of the veteran's service-connected 
cytomegalic inclusion disease and the 
etiology of any seizure disorder or 
psychiatric disorder, including explosive 
personality disorder.  All indicated 
tests and studies should be conducted and 
all findings described in detail.  The 
claims file must be made available to the 
examiners for review and the report of 
examination should reflect that such 
review was accomplished.  The examiners 
are requested to provide a complete 
description of all current manifestations 
that are symptoms of the veteran's 
service-connected cytomegalic inclusion 
disease.  The examiners are also 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
cytomegalic inclusion disease has caused 
or chronically worsened any currently 
manifested seizure disorder or 
psychiatric disorder, including explosive 
personality disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, action 
should be taken to ensure complete 
development.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issues on appeal, 
including consideration of the issue of 
entitlement to waiver of recovery of the 
overpayment in light of any other 
adjudication accomplished herein as well 
as any additional financial status report 
that may be submitted by the veteran in 
response to the February 1997 letter 
providing him such opportunity.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and he should be 
afforded the appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge


Error! Not a valid link.

